Citation Nr: 1814909	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-44 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as secondary to a service-connected left varicocele disability.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable rating for a left varicocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1970.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015, the Veteran and his spouse testified in support of these claims at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded these claims to the RO for additional action in July 2015, April 2016, and June 2017.  

The issues of entitlement to service connection for a low back disability and entitlement to an initial compensable rating for a left varicocele are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A prostate disability is not related to active service or due to or aggravated by a service-connected left varicocele disability.  

2.  Prostate cancer did not manifest to a compensable degree within a year of the separation from active service.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by active service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.311 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017).  

Here, the Veteran does not assert that VA violated its duty to notify.  Rather, in a January 2017 Appellant's Post-Remand Brief, he alleges that records of a 2009 left orchiectomy, surgical removal of the left testis, at Fresno Community Regional Medical Center remain outstanding and need to be obtained before the Board decides, in part, the claim for service connection for a prostate disability.  He further alleges that any opinion addressing the etiology of a prostate disability is inadequate if it is not based on a review of the outstanding records.  

The Board does not agree another VA prostate opinion is needed.  Although the representative is correct that records of the Veteran's 2009 procedure are not yet part of the file, when the most recent examiner provided an opinion on the etiology of the Veteran's prostate disability, that examiner had access to treatment records and VA examination reports confirming the absence of the Veteran's left testis and noting the reason for the 2009 surgery, chronic testalgia.  That examiner reviewed the entire file, including those documents, and provided VA a comprehensive, well-reasoned, well-supported opinion.  That opinion discusses the Veteran's prostate in relation to his testicles, a discussion establishing that the 2009 surgical records are not pertinent to this claim.  

Analysis

The Veteran seeks service connection for a prostate disability on either a direct basis, as related to active service, or a secondary basis, as related to a service-connected left varicocele disability.  The Veteran filed a claim for service connection in November 2007.  In May 2008, VA contacted the Veteran by telephone to clarify the specific condition for which he was seeking service connection.  The Veteran indicated he was claiming enlargement of the prostate, not prostate cancer, at that point never having had prostate cancer.  

Approximately a year later, while the Veteran was in the process of pursuing an appeal of the RO's December 2008 denial of service connection for an enlarged prostate, the Veteran was diagnosed with prostate cancer.  He then filed a claim for service connection for prostate cancer on a direct basis, as related to alleged in-service herbicide agent exposure in Guam or ionizing radiation exposure.  

An August 2010 rating decision denied service connection for prostate cancer and the Veteran neither appealed that denial, nor filed a claim to reopen.  During the May 2015 hearing, however, it became clear that, in continuing to pursue the appeal on the prostate disability claim, he intended the disability to encompass prostate cancer.  He acknowledged the RO's August 2010 action ruling out a relationship between the cancer and in-service herbicide agent and ionizing radiation exposure, but presented another theory of causation, that the cancer initially manifested in service as an enlarged prostate.  The Veteran being a layman, not trained in medicine and not competent to determine exactly what type of prostate disorder he has, the Board considers all diagnosed prostate disabilities found subjects of the Veteran's original prostate claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

According to a written statement the Veteran submitted in December 2009 and his May 2015 hearing testimony, he has had various prostate disorders.  He contends that, during service, doctors noted an enlarged prostate and diagnosed chronic prostatitis, a pre-cursor to cancer, the symptoms of which continued to manifest after service, until he developed prostate cancer and underwent a prostatectomy in August 2009.  Allegedly, he then began experiencing residuals of the prostate cancer treatment by hormone ablation therapy, surgery, and radiation, including scarring, erectile dysfunction, psychological issues, urinary frequency, and incontinence, residuals that have persisted, and prostate cancer has recurred.

The Veteran alternatively contends that, during service, doctors noted a left varicocele, for which he is now service-connected, a condition to which his prostate disability is related.  Regardless of whether the Veteran's current prostate disability first manifested in service as an enlarged prostate or as a left varicocele, during the early part of this appeal, the Veteran argued the disability developed secondary to in-service exposure to herbicide agent or ionizing radiation, the former while serving in Guam, the latter while serving on the USS Barb, a nuclear submarine.

According to the December 2009 and February 2010 written statements, from June 1969 to December 1970, while part of Submarine Squadron Fifteen, the Veteran flew in and out of Guam.  His initial flight was in June 1969, enroute to the USS Tecumseh.  While participating in 30-day upkeep, he went out on patrol, returning to Hawaii three days later.  In November 1970, he reported to the USS Nathan Hale, where he stayed until December 1970.  As Guam was the home port, every three months he flew in and out from Anderson Air Force Base for 30-day upkeep.  He also went out on patrols for 60 days, during which he observed personnel wearing protective equipment spraying chemicals on fence lines and buildings.  As confirmation of the use of herbicide agents in Guam in the 1960s, the Veteran notes that, in 1978, the Environmental Protection Agency (EPA) identified serious contamination problems in Guam secondary to herbicide agents being used on plant life.  He also notes that, in 2005, the United States Court of Appeals for Veterans Claims found that a Veteran had contracted a disease secondary to herbicide agent exposure while serving in Guam in the late 1960s.  He has submitted a prior Board decision granting another Veteran service connection for prostate cancer secondary to herbicide agent exposure in Guam. 

Allegedly, while on the USS Barb, the Veteran slept in the torpedo room, next to nuclear torpedoes, spent many hours in the sonar room, and, when in the yards or on fire watch, and spent many hours in the reactor compartment.  As confirmation of exposure to ionizing radiation secondary to those duties, he refers to his service personnel records, which include an ionizing radiation dose estimate.  

The Veteran has submitted articles on prostatitis and the USS Barb in support of this appeal.  The latter, found in a Mesothelioma support publication, substantiated a claim for service connection for post-traumatic stress disorder, which was granted.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In certain cases when a Veteran has been exposed to herbicide agents during service, service connection may be presumed for diseases associated with such exposure, even absent evidence of that disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  A Veteran who served on active service in the Republic of Vietnam during the Vietnam era will be presumed to have been exposed to an herbicide agent unless there is affirmative evidence indicating otherwise.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Prostate cancer is a disease VA has associated with such exposure.  38 C.F.R. § 3.309(e) (2017).  For a Veteran exposed to herbicide agents during service, service connection will be presumed for prostate cancer if it manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2017).

Service connection may also be presumed for certain chronic diseases, including malignant tumors, if they manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Finally, service connection may be presumed for certain diseases, including prostate cancer, claimed to be due to ionizing radiation exposure, provided the disease manifests in what qualifies as a radiation-exposed veteran and is found five years or more after service.  38 C.F.R. §§ 3.309(d), 3.311(b)(2)(xxiii) (2017); Ramey v. Brown, 9 Vet. App. 40 (1996).  A radiation-exposed Veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  

If a radiation risk activity has been shown, VA need not document a claimant's radiation exposure level.  In all other cases, when a claim involves a radiogenic disease that first manifests after the applicable presumption period and the claimant contends that disease results from in-service ionizing radiation exposure, VA must obtain a radiation dose assessment.  38 C.F.R. § 3.311(a)(2) (2017).  VA must then forward that information to the Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).  The Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary of Health.  The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that the disease at least as likely as not resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2017). 

Here, considering all theories the Veteran has advanced, both initially and most recently, the Board finds the preponderance of the evidence against the claim, whether decided on a direct, presumptive, or secondary basis.  

Treatment records dated since 2008; reports of VA examinations conducted in November 2008, April 2009, October 2015, and May 2016; and October 2015, May 2016, and August 2016 VA opinions show a current prostate disability.  Those records establish that the Veteran has a prostate disability that has been variously diagnosed during the course of this appeal, including as an enlarged prostate and prostatism in 2008, prostate cancer in 2009 and 2015, and residuals of prostate cancer treatment, including, primarily, voiding dysfunction and erectile dysfunction.

The Veteran's service medical records show that, during service, as alleged, the Veteran received treatment for genitourinary abnormalities, including an enlarged prostate and prostatitis, and a left varicocele.  More specifically, in 1968, after reporting discomfort, pain, and swelling in the left testicle, a doctor diagnosed the Veteran with a left varicocele.  That condition necessitated high ligation and transection of the left internal spermatic vein in April 1969.  In March 1970, the Veteran presented complaining of burning urination, which an examiner attributed to a urinary tract infection.  In April 1970, the Veteran presented complaining of urethral discharge of five months duration.  Testing revealed Tunica vaginalis, a sexually transmitted infection, and prostatitis, conditions necessitating medication.  Two weeks later, he returned, reporting that the medication had had no effect.  The provider noted a slightly enlarged prostate and diagnosed subacute-chronic prostatitis, thought to be due to the sexually transmitted infection.  In October 1970, the Veteran again reported urethral discharge, which a provider attributed to nonspecific urethritis. 

The Veteran's service personnel records include a DD Form 1141, Record Of Occupational Exposure To Ionizing Radiation, and a May 2010 Memorandum from the Director, Compensation and Pension Service, which establish that, during service, as alleged, the Veteran was exposed to ionizing radiation, a lifetime dose of 0.194 rem, gamma and x-ray, while fulfilling occupational duties as an Electrician Mate.    

There is no evidence of record confirming that the Veteran was also exposed to herbicide agents during service.  He served during the Vietnam era, but not in the Republic of Vietnam or its inland waterways, a fact he does not dispute and which precludes him from establishing entitlement to service connection for prostate cancer on a presumptive basis as secondary to herbicide agent exposure, unless herbicide agent exposure is corroborated at some other location.  

In addition, although he alleges herbicide agent exposure occurred while serving on submarines, two of which stopped in Guam regularly during transit to Pearl Harbor, the RO was unable to confirm that allegation.  VA obtained evidence confirming that the Veteran served on submarines, including the USS Tecumseh and USS Nathan Hale, stopping in Guam, but according to the United States Navy and the Joint Services Records Research Center (JSRRC), that service did not expose the Veteran to herbicide agents.  In July 2010, the United States Navy specifically noted that there was no record of the Veteran's exposure to herbicide agents.  In an August 2010 Memorandum, JSRRC confirmed Guam was the homeport for submarines traveling through Guam on the way to Pearl Harbor, but noted that Guam was not on the Department of Defense's list of places outside of Vietnam where herbicides were tested and stored.  The RO also obtained the deck logs and Command Chronology of the USS Barb, neither of which verified the Veteran's claimed herbicide agent exposure.  

The Veteran has referred to the EPA's 1978 characterization of Guam as seriously contaminated with evidence of plant life being sprayed with Agent Orange and prior rulings of the Board and the United States Court of Appeals for Veterans Claims to support his view that his prostate cancer is related to in-service herbicide agent exposure.  However, even if Guam were seriously contaminated secondary to herbicide agent use, there is no evidence in the Veteran's file confirming that the Veteran was serving in Guam when and where the contamination occurred and was exposed to herbicide agents at that time.  In addition, prior Board decisions, including any that link prostate cancer to herbicide exposure in Guam, do not constitute binding precedent.  38 U.S.C. § 7104 (2012).  In any event, any such conclusion would be based on the facts found in that particular case, facts that are irrelevant to those found in this case.  No decision of the United States Court of Appeals for Veterans Claims specifically includes a holding linking all cases of prostate cancer to service in Guam during the Vietnam era, to include any alleged herbicide exposure.  The Board finds that the evidence of record in this case does not substantiate herbicide exposure during service in Guam.  The evidence does not show that it is at least as likely as not that the Veteran was exposed to herbicide agents during service in Guam.  Therefore, he service connection for prostate cancer cannot be presumed.

The articles the Veteran has submitted discussing prostatitis and the USS Barb are irrelevant to this claim.  While informative, the former provides general information, not addressing the relationship between the Veteran's in-service prostatitis and a current prostate disability.  The latter merely mentions the USS Barb in the context of asbestos-related mesothelioma.  The Veteran does not contend he was exposed to asbestos or that he has mesothelioma.

The questions thus become when the Veteran's prostate cancer initially manifested and whether any current prostate disability, to include the cancer and its residuals, is related to in-service prostate conditions, left varicocele, now service connected, or ionizing radiation exposure.  The Board finds that the evidence of record does not show that any prostate cancer is at least as likely as not related to prostate complaints during service, exposure to ionizing radiation, or was caused or aggravated by a service-connected varicocele.  

Post-service treatment records show that the Veteran did not report or receive treatment for a testicular or prostate complaint for close to four decades.  In 2006, he reported pain in the right testis.  In 2008, he reported pain in both testes.  He also reported other urology complaints, at which time a doctor noted a small nodule on the prostate.  That nodule turned out to be prostate cancer, necessitating a prostatectomy in April 2009.  Because of the date the prostate cancer manifested, service connection may not be presumed for prostate cancer based on it being a chronic disease manifesting within a year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Various medical professionals have addressed whether the Veteran's prostate disorder is related to service, including the documented prostate abnormalities, the left varicocele and the ionizing radiation exposure.  

During a VA examination conducted in November 2008, a VA examiner noted the Veteran's in-service history of an sexually transmitted infection, enlarged prostate, prostatitis, and left varicocele and a post-service history, 40 years later, of a left varicocele, enlarged prostate, and prostate nodule.  The examiner indicated that the infections in service appeared to have coexisted and continued to coexist in the present.  The examiner related the enlarged prostate to aging, finding that there was no evidence of a previous prostate cancer, chronic kidney disease, bladder cancer, or nephrolithiasis.  

In May 2010, the Acting Deputy Chief Public Health and Environmental Hazards Officer reviewed the Veteran's case and provided an ionizing radiation dose estimate of 0.194.  That Deputy Chief then referred to an August 2004 position statement of the Health Physics Society, finding that there was substantial and convincing scientific evidence for health risks following high-risk exposure, but that, below 5 to 10 rem, health risks were too low to be observed or nonexistent.  The Deputy Chief then concluded that, because of the Veteran's dose estimate, which is less than 5 rems per year or 10 rems per lifetime, it was unlikely the Veteran's prostate cancer is related to the in-service radiation exposure.  In June 2010, the Director of the Compensation and Pension Service reviewed the Veteran's case, ionizing radiation dose estimate, and opinion of the Under Secretary for Health and agreed there was no reasonable possibility that the Veteran's prostate cancer was related to in-service radiation exposure.  

In April 2015, the Veteran presented to Y. J. C., M.D., and asked that he provide him a letter supporting a finding that his in-service subacute, chronic prostatitis led or was related to his prostate cancer.  Dr. C explained that he did not agree with that and brought another doctor to the Veteran who could explain the matter to him.  

In May 2015, P.C., M.D., wrote that the Veteran had been diagnosed with intermediate risk prostate cancer in 2008 and was, at that time, status post prostatectomy.  That doctor indicated that the Veteran had reported a history of chronic prostatitis, a risk factor for developing prostate cancer.

In October 2015, after reading Dr. P.C.'s favorable opinion and consulting with two urologists, a VA examiner ruled out a relationship between the Veteran's prostate disability and service, including the documented prostate abnormalities, on the following bases:  (1) In service, among a multitude of visits to sick call, the Veteran had a few for what were diagnosed as a urinary tract infection, subacute prostatitis, chronic prostatitis, and nonspecific urethritis; (2) The Veteran developed prostate cancer in 2009, 39 years after service, at the age of 60, a typical age to get that type of cancer; (3) Thirty-nine years is etiologically untenable; and (4) According to the Mayo Clinic, risk factors for prostate cancer include older age, being black, having a family history of prostate or breast cancer, and obesity.  The VA examiner explained that, according to Mayo Clinic, a common misconception is that the presence of non-cancerous conditions of the prostate increases the risk of prostate cancer.  The examiner further explained that, while those conditions can cause similar symptoms and some studies have linked prostate cancer to inflammation of the prostate, there was no evidence, including any studies, that prostatitis increased the risk for prostate cancer.  

In May 2016, again reading Dr. P.C.'s favorable opinion, the same examiner elaborated on the prior opinion, also discussing whether the Veteran's prostate disability and service-connected left varicocele were related.  That examiner concluded that the prostate disability was less likely than not related to or caused or aggravated by service or the service-connected left varicocele.  The examiner based that opinion on the following findings:  (1) The prostate cancer was diagnosed in March 2009, 40 years after the initial left varicocele manifested; (2) That time span is too long to be etiologically relevant; (3) The weight of medical literature shows no relationship between prostate cancer and varicoceles; (4) The latter is a swollen vein near the testicles while the prostate is a gland that is far removed in the pelvic floor; (5) It is not clear what causes prostate cancer; and (6) The risk factors include those noted above.  

The examiner discussed whether the Veteran's prostate disability was related to or caused or aggravated by prostatitis.  The examiner offered an unfavorable opinion based on the following findings: (1) The Veteran's prostate cancer was diagnosed in March 2009, 40 years after he had prostatitis; (2) That time span was too long to be etiologically relevant; (3) There are a few articles in throwaway journals, but no reputable source, mentioning a relationship between prostate cancer and prostatitis; (4) According to Mayo Clinic, 4 to 12 weeks of antibiotics resolve prostatitis in 75 percent of cases and, if not, antibiotics at a lower dose for a longer period are recommended; and (5) Having prostatitis does not increase the risk of developing prostate cancer or prostate or kidney disease.  

In August 2016, an independent physician reviewed the Veteran's records and lay statements and current medical literature to determine the etiology of the prostate disability.  That physician found the Veteran credible, but too ruled out a relationship between the prostate disability and service and a service-connected disability.  That physician cited to literature explaining the anatomical locations and functions of  the testicles and prostate and, based on that literature, found that the dilation of the spermatic cord veins in the external genitalia was less likely than not related to an abnormality in the prostate gland in the male pelvis.  That physician noted that genitourinary and infertility literature lacked objective, medically based clinical evidence supporting a nexus between varicocele and prostate conditions, to include prostatitis and prostate cancer.  That physician further noted the Veteran's in-service prostatitis and enlarged prostate resulted from an sexually transmitted infection, for which the Veteran was treated, and that the in-service presentation of the sexually transmitted infection was acute, transient, and self-limited, with clinical findings related to prostatitis and urethritis.  The physician noted there was no evidence of prostatitis or prostate cancer during the presumptive period.  The physician concluded that a prostate disability was less likely than not related to or caused or aggravated by service or the service-connected left varicocele.  

The Board finds that the evidence against the claim for service connection is more probative and persuasive than that in favor of the claim.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Wensch v. Principi, 15 Vet. App. 362 (2001); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

There is one medical opinion in favor of the claim, Dr. P.C.'s May 2015 opinion.  The Board assigns that document less probative weight.  It contains a succinct conclusion, not supported by a review of the record, rationale, clinical evidence, or scientific or medical literature.  

The remainder of the medical evidence weighs against the claim.  The Board assigns one of these documents, the VA examiner's November 2008 opinion, no weight for the claim for service connection for prostate cancer, and little weight in the claim for service connection for other prostate disabilities.  It is based, in part, on the absence of evidence of prostate cancer, a disease the Veteran developed the next year, and is not supported by rationale or clinical evidence.

The Board find that the opinions are probative and persuasive as they are based on a review of the record, well-reasoned and supported by clinical evidence, rationale and medical and scientific literature.  

Assigning less weight to Dr. P.C.'s opinion, the Veteran's assertions represent the only other evidence linking his prostate disability to service or a service-connected left varicocele.  Those assertions are not competent evidence of a nexus.  The Veteran is competent to report when he began to experience discomfort, pain, or swelling in the prostate as those symptoms are lay observable.  However, having not been trained in medicine, he is not competent to attribute a current prostate disability to such symptoms or to a disability affecting a different body part.  The issue is beyond the knowledge of a layperson, to include the Veteran and this adjudicator.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

The Board finds that the preponderance of the evidence is against a finding that any current prostate disability is related to active service, including documented prostate abnormalities, a left varicocele, and ionizing radiation exposure during service; or is caused or aggravated by a service-connected left varicocele.  Prostate cancer did not manifest to a compensable degree within one year of separation from active service.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents during service.  The Board concludes that a prostate disability was not incurred in or aggravated by active service, may not be presumed to have been incurred in service, and is not proximately due to or the result of a service-connected disability.   Therefore, the claim for service connection must be denied.


ORDER

Entitlement to service connection for a prostate disability, to include as secondary to a service-connected left varicocele disability, is denied.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a low back disability and entitlement to an initial compensable rating for a left varicocele, but additional action is necessary before the Board proceeds.

The Veteran's genitourinary system disability, a left varicocele condition, is rated 0 percent under Diagnostic Code 7120, by analogy to varicose veins, and Diagnostic Code 7525, by analogy to epididymo-orchitis.  38 C.F.R. §§ 4.104, 4.115b, Diagnostic Codes 7120, 7525 (2017).  The Veteran claims entitlement to a compensable rating for varicocele on the basis that, since service, that disability has consistently caused testicular discomfort and pain, symptoms necessitating surgery in 1969 and 2009.  Allegedly, because the pain did not wane following the first in-service surgery, the Veteran chose to undergo the latter surgery, removal of his left testis or orchiectomy.  

The service medical records show that, during service, the Veteran reported testicular pain in conjunction with the left varicocele, for which he underwent surgery.  Post-service treatment records show that, following service, beginning in 2005, the Veteran intermittently complained of left testicular pain and scrotal discomfort, pain that prompted him to undergo the orchiectomy in 2009.  There is some question in the record regarding the etiology of that pain, which doctors now refer to as chronic testalgia or chronic orchalgia.  Some doctors attribute the pain to the service-connected left varicocele, it having recurred at the same time the Veteran began seeking treatment for the pain in 2005.  Others attribute it to a back disability.  A medical opinion is needed to reconcile those conflicting findings because, if that intermittent pain is attributable to the left varicocele, under Diagnostic Code 7120, by analogy to varicose veins, a compensable rating might be assignable.  If the pain is attributable to a back disability, further medical opinion is needed regarding whether the back disability initially manifested in service as what was then believed to be varicocele-related testicular pain. 

In addition, treatment records dated since 2013 and reports of VA genitourinary examinations conducted since 2015 confirm that the Veteran no longer has a left testis.  Those records also establish that the Veteran underwent removal of the left testis to alleviate testicular pain.  That evidence raises the question of whether the Veteran is entitled to special monthly compensation based on the loss of use of a creative organ, a question that cannot be answered until the above noted medical opinions are obtained.  The RO has not yet considered that matter.  

Finally, there are medical records crucial to this appeal, which have not been associated with the record despite multiple efforts by the RO to obtain them pursuant to prior remand instructions.  As these claims are being remanded for other purposes, additional effort should be made to secure those records.  

Accordingly, these claims are REMANDED for the following action:

1.  Contact the Veteran and explain that VA was unable to obtain records of his 2009 orchiectomy at Fresno Community Medical Center because his signed written authorization to do so included an incorrect date of surgery (2014 rather than 2009).  Ask him when the surgery took place (month and year) as he underwent a prostatectomy in August 2009 at the same facility and records of that procedure are already in the claims file.  Ask him to sign a new authorization that specifically mentions the orchiectomy and the month and year it occurred.

2.  Transfer the Veteran's case to a VA examiner with expertise either in disorders affecting the genitourinary system or in rheumatology.  The examiner must review all pertinent documents in the claims file, including:  (a) the service medical records, which show that, during service, the Veteran reported left testicular pain and swelling, was diagnosed with left varicocele, and underwent surgery of high ligation and transection of the left internal spermatic vein on the left testis; (b) the Veteran's written statements and testimony alleging that the testicular pain persisted; (c) post-service treatment records, which show, following service, beginning in 2006, the Veteran continued to report left testicular pain and also reported right testicular pain, less severe than on the left; in 2008, was shown to have testicular swelling, varicocele bilaterally, and prostate cancer; in 2009, underwent removal of the left testis to alleviate the pain and a prostatectomy; and, since the surgeries, has continued to report bilateral testicular pain, describing it as phantom pain on the left; (d) a report of VA examination conducted in October 2015, in which an examiner notes that the surgery was unsuccessful as the Veteran continued to have pain, likely attributable to his back; and (e) all records of VA and private urological treatment since the surgery, including comments attributing the Veteran's left testis complaints to his back disability (Dr. I Barg), and others seemingly accepting the complaints represent post-surgical phantom pain (Dr. Y-J Cheng).  In an effort to identify all symptoms attributable to the Veteran's service-connected left varicocele since the filing of the claim, the examiner should clarify whether, since 2007, the Veteran's persistent left testicular pain has resulted from the service-connected left varicocele disability, or a nonservice-connected back disability, systemic pain disability, prostate cancer, or any other disorder.  If the examiner attributes that pain to the service-connected left varicocele, the examiner should explain whether the pain is analogous to the pain of varicose veins, whether it was accompanied by edema, and whether it responded to treatment.  If the examiner attributes the pain to a back or systemic pain disability, the examiner should explain why, in 2009, at a time when the Veteran had already reported pain in both testes, an urologist would recommend an orchiectomy for that pain and only in one testis.  The examiner should also indicate whether the procedure is standard for a back or systemic pain disability that radiates into the testes.  In addition, if the examiner attributes any pain to a back or systemic pain disability, the examiner should offer an opinion as to whether back or systemic pain disability at least as likely as not (50 percent or greater probability) initially manifested in service as left testicular pain, then thought to be due to a left varicocele.  The examiner should provide rationale for all opinions expressed.  The examiner should opine whether any current back disability at least as likely as not (50 percent or greater probability) is due to any event, disease, or injury during service.

3.  Readjudicate the claims.  With regard to the claim for a higher initial rating for the left varicocele, determine whether it is appropriate and more advantageous to the Veteran to rate the condition under Diagnostic Code 7120, by analogy to varicose veins based on intermittent aching in the left testis, and whether that condition warrants the assignment of special monthly compensation based on the loss of use of a creative organ.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


